
	
		I
		112th CONGRESS
		1st Session
		H. R. 920
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate automatic increases for inflation from CBO
		  baseline projections for discretionary appropriations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Zero-Baseline Budget Act of
			 2011.
		2.Changes in the
			 baselineSection 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in the second
			 sentence of paragraph (1), by striking everything that follows current
			 year, and inserting excluding resources designated as an
			 emergency requirement and any resources provided in supplemental appropriation
			 laws.;
			(2)by striking
			 paragraphs (2), (3), (4), and (5);
			(3)by redesignating
			 paragraph (6) as paragraph (2); and
			(4)by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
					.
			3.ExtensionThe second sentence of section 275(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting other than subsections (a) through (d) of section 257
			 after title.
		
